DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title / Abstract / Drawings
Applicant has sufficiently amended the title, abstract and drawings.  Objections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Examiner concurs with Applicant’s assertion that the cited combination of Yu and Cho does not teach or fairly suggest the subject matter of independent claims 1 & 20, as amended, particularly with regard to a minimum driving frequency that eliminates flicker when a static image is displayed.  An updated search was performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Verschueren et al. (US PGPUB 2006/0007194 A1) discloses Transflective Liquid Crystal Display with Reduced Flicker.  At abstract, Verschueren teaches 
Matsuda et al. (US PGPUB 2010/0134473 A1) discloses Liquid Crystal Display Device.  At paragraph 14, Matsuda teaches adjusting a common voltage Vcom such that flicker is minimized when a screen is displayed at a specific driving frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LAURENCE J LEE/Primary Examiner, Art Unit 2624